Title: To George Washington from Edward Pemberton, 21 March 1788
From: Pemberton, Edward
To: Washington, George



May it please Your Excellency
London, at Mr Priddens, No. 100 Fleet Street21st March 1788

The Distinguishd Rank which You will hold in the Annals of Mankind, might rather descourage me from an address of this kind to Yr Excellency, was it not, that Your Merit as a Man, is not inferior to that of a Statesman or Soldier.
I know that Your Excellency is above Flattery which You stand not in need of, as I am above Flattering. What I have said in the few Verses, which I have herewith subjoin’d, was dictated by voluntary Inclination alone. should therefore Your Excellency read them with some small degree of Approbation, my purpose will be answer’d, and I must say that then I shall be flatter’d, who give my Praises not so much to the Splendor and Titles of Men as to their Actions and Virtues.
 Timoleon proclaiming Liberty to the States of Greece ⟨is⟩ a more Exalted Character in my Eye, than Cæsar or Alexander. Not that Alexander, as Some have Supposed went upon a mere Project of Conquest, or Glory, but to avenge the Grecian States of the Attempts, which the Persians had made to bring them under Subjection. In the same manner the Arming the Christian

  States to drive the Moors and the Særacens from the Holy Land, was to retaliate in part the Injuries they had attempted to bring upon Christendom by the repeated Invasions of Various parts, and the Conquest of Several.
What Your Excellencys Actions have been a later Period may testify better than the present, when their Effects will be more fully known. As to the Policy of Great Britain respecting Your Country, I ever Condemn’d it as harsh, and unjust, and ever shall do so.
Had Britain been truly wise, She wd have been Satisfied with even less than the Act of Navigation gave at all events nothing should have provoked Hostilities: rather than have come to such, I would have made amicable concessions, a conduct since observed respecting Ireland.
What was the intent of Greece, in founding Colonies? It seems not to have been with a View of drawing Taxes, or Commercial Benefits from them—but to Extend their Fame and their power amongst the Barbarians: and to assure them as Allies to themselves against the Common Enemy—This seems to have been the Policy of the Grecians and also of the Roman People—Two of the most enlightened Nations that ever Existed. Had this Idea been more nearly adopted by Britain than it was, She wd still have had an ample Share of the Riches of America, without restraint or Compulsion—was She to found Colonies, in every part of the Globe no doubt but from Affection they wd in the first Instance seek their Mother Country, tho able to Support themselves. A Wide extended Empire Seperated in its diverse parts—cannot long be held together—therefore is it wise to relinquish the superfluous or useless parts, or those that are too Luxuriant in their Growth, that the Trunk or the Centre, may ever be strong and Vigorous. I had written the above to Your Excellency long ago, but from a diffidence relative to such an address, I put off the sending it from time to time since which some great Occurrences have arose in Your States which are worthy of abler Pen than mine to celebrate. This may now probably reach Your Excellency at a Season when all the Beauties of Nature will universally concur to render delightful great designs founded upon the Love of Liberty, and the happiness of Mankind.
You have a Vast World to work in, favour’d with every diversity

of Climate and Soil Capable of every improvement which Ingenuity and art can Suggest.
I believe there may already be a Junction form’d between the Rivers Ohio and Missisippi—but whether it may have been Suggested that a Junction with the Atlantic and Pacific Ocean may be a work hereafter practicable by means of Rivers and Canals I do not know—but in some Latitude from South to North, it may be possible—was the interior Continent peopled throughout. that Your Excellency may long continue in health to consult for the welfare of the rising and flourishing States is the sincere wish of Your most humble and Obedient Servant

Edwd Pemberton


 P.S. As I am not much used to approach Great Men, I hope Your Excellency will excuse the ⟨mutilated⟩tions and Inaccuracies ⟨mutilated⟩ Sentiments, and Stile.

